DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/798891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application 17/008431
Parent Patent 10/798891
Claim 1, a method for controlling an area, the method comprising:
Claim 2, A method for controlling an agricultural production area, the method comprising:
determining a relationship between historical wide-area meteorological gridded prediction data and historical local-area sensor data at a sensor location based on historical wide-area meteorological gridded prediction data for multiple meteorological variables made at a first point in time for a second point in time and historical local-area sensor data captured at the second point in time at the sensor location, the sensor data comprising multiple sensor data variables and the relationship being determined for each of the multiple sensor data variables;
 determining a relationship between historical wide-area meteorological gridded prediction data and historical local-area sensor data at a sensor location based on historical wide-area meteorological gridded prediction data for multiple meteorological variables made at a first point in time for a second point in time and historical local-area sensor data captured at the second point in time at the sensor location, the sensor data comprising multiple sensor data variables and the relationship being determined for each of the multiple sensor data variables;
calculating at a present point in time a prediction on a local-area parameter for a future point in time based on present wide-area meteorological gridded prediction data for the future point in time, and the relationship for each sensor data variable between the historical wide-area meteorological gridded prediction data and the historical local-area sensor data for that sensor data variable at the sensor location;
calculating at a present point in time a prediction on a local-area agricultural parameter for a future point in time based on present wide-area meteorological gridded prediction data for the future point in time, and the relationship for each sensor data variable between the historical wide-area meteorological gridded prediction data and the historical local-area sensor data for that sensor data variable at the sensor location;
and controlling the area based on the prediction on the parameter; and 
repeatedly updating the relationship over time based on further wide-area meteorological gridded prediction data and further local-area sensor data at the sensor location to thereby improve the relationship.
and controlling the agricultural production area based on the prediction on the agricultural parameter; and 
repeatedly updating the relationship over time based on further wide-area meteorological gridded prediction data and further local-area sensor data at the sensor location to thereby improve the relationship.


Therefore, as to claim 1, claim 2 of the parent patent clearly anticipates claim 1 of the instant application.
Regarding claims 2-15, claims 3-19 of the parent patent clearly anticipates claims 2-15 of the instant application (respectively).
Regarding claim 16, the claim is directed to a non-transitory computer readable medium with computer code stored thereon, when executed by a computer, causes the computer to perform a method of claim 1.  Thus therefore clearly anticipated by claim 2 of the parent patent.
Regarding claim 17, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.
Instant Application 17/008431
Parent Patent 10/798891
Claim 17, A computer system for controlling an area comprising:
Claim 20, A computer system for controlling an agricultural production area comprising:
a receiver for receiving wide-area meteorological gridded prediction data for multiple meteorological variables and local area sensor data comprising multiple sensor data variables;
a receiver for receiving wide-area meteorological gridded prediction data for multiple meteorological variables and local area sensor data comprising multiple sensor data variables;
a processor to: determine for each sensor data variable a relationship between historical wide-area meteorological gridded prediction data and historical local-area sensor data at a sensor location based on the historical wide-area meteorological gridded prediction data made at a first point in time for a second point in time and the historical local-area sensor data for that sensor data variable captured at the second point in time at the sensor location;
a processor to determine for each sensor data variable a relationship between historical wide-area meteorological gridded prediction data and historical local-area sensor data at a sensor location based on the historical wide-area meteorological gridded prediction data made at a first point in time for a second point in time and the historical local-area sensor data for that sensor data variable captured at the second point in time at the sensor location;
calculate at a present point in time a prediction on a local-area parameter for a future point in time based on present wide-area meteorological gridded prediction data for the future point in time, and the relationship for each sensor data variable between the historical wide-area meteorological prediction data and the historical local-area sensor data for that sensor data variable at the sensor location;
calculate at a present point in time a prediction on a local-area agricultural parameter for a future point in time based on present wide-area meteorological gridded prediction data for the future point in time, and the relationship for each sensor data variable between the historical wide-area meteorological prediction data and the historical local-area sensor data for that sensor data variable at the sensor location;
repeatedly update the relationship over time based on further wide-area meteorological gridded prediction data and further local-area sensor data at the sensor location to thereby improve the relationship; and 
an output port to control the area based on the prediction on the parameter.
repeatedly update the relationship over time based on further wide-area meteorological gridded prediction data and further local-area sensor data at the sensor location to thereby improve the relationship; and 
an output port to control the agricultural production area based on the prediction on the agricultural parameter.


Therefore, as to claim 17, claim 20 of the parent patent clearly anticipates claim 1 of the instant application.

Allowable Subject Matter
Claims 1-17  would be allowable if rewritten to overcome the nonstatutory double patenting rejection, set forth in this Office Action, or with appropriate filing of Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance: 
CN 108474868 to Root et al. teach a system and method for through the following operation to output the event at the venue of the weather and/or environmental condition related to the analysis result: determining the correlation between past event result with the historical weather and/or environmental conditions, (e.g., using the event/venue in and compact size of the sensor around the weather monitoring network) determines the current and/or predicted weather and/or environmental condition, and based on the correlation between current and/or weather and/or environmental conditions of the prediction and the result of past event with historical weather and/or environmental conditions. to generate the analysis result.
US Pub. 20080288116 to Nickerson teaches Methods and devices are provided to automatically determine plant water requirements and adjust irrigation in order to make efficient use of water. In one implementation, an irrigation control unit comprises a memory storing historical values of a plurality of variables used at least in part in calculating plant water requirements, and at least one input adapted to receive signals corresponding to current values of one or more of the plurality of variables. The unit also comprises a processor coupled to the at least one input and the memory, the processor adapted to determine the plant water requirements at least in part using, for each of the plurality of variables, a current value in the event the current value is available and at least in part using, for each of the plurality of variables, a stored historical value in the event the current value is not available.
U.S. Patent No. 9952352 to Kirby teaches a method and system configured to provide a weather forecast for a selected zone is provided. The method and system is configured to receive meteorological reports and locally sensed measurements. The information is transmitted to a weather model preprocessor disposed on the device which generates an analysis field. This information is passed to the weather model which is an executable program also disposed on the device. The weather model processes the analysis field generated by meteorological reports, large-scale initialization data and in-situ sensor values to generate an initial weather forecast. The weather model updates the initial weather forecast with real-time, high-resolution atmospheric measurements to generate a weather forecast more representative of the user's zone than that available from Internet/media outlets.
Claims 1-17 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claim(s).  Specifically, the prior art of record does not teach or suggest either individually or in combination the system and a method for “determining a relationship between historical wide-area meteorological gridded prediction data and historical local-area sensor data at a sensor location based on historical wide-area meteorological gridded prediction data for multiple meteorological variables made at a first point in time for a second point in time and historical local-area sensor data captured at the second point in time at the sensor location, the sensor data comprising multiple sensor data variables and the relationship being determined for each of the multiple sensor data variables; calculating at a present point in time a prediction on a local-area parameter for a future point in time based on present wide-area meteorological gridded prediction data for the future point in time, and the relationship for each sensor data variable between the historical wide- area meteorological gridded prediction data and the historical local-area sensor data for that sensor data variable at the sensor location”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115